DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 7-9, filed 4/22/2022, with respect to amended claims 1 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-19 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed spring member, fuel cell unit comprising the same, and method for manufacturing a fuel cell stack are novel over the closest prior art – Inagaki (US 2005/0277012 A1) and Yoshizawa (JP 2013097982 A; see IDS).
Regarding Claims 1 and 18, Inagaki discloses all elements of the claimed spring member and the claimed method steps for manufacturing a fuel cell stack comprising a spring member, except for the feature, “the first spring member and the second spring member each comprising a plurality of elastically deformable raised pieces that are raised so as to be cantilevered from a same substrate.”  In particular, the first and second spring members of Inagaki are formed as sponges and metal coil springs, respectively.  And while Yoshizawa discloses first and second spring members 60,61 each comprising a plurality of elastically deformable raised pieces that are raised so as to be cantilevered from a same substrate, Yoshizawa fails to teach a difference in their respective spring constants.  Further, there is no motivation in the art to modify spring members of Yoshizawa to have different spring constants such that the spring constant of one of the spring members is larger than the spring constant of the other spring member before being heated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724